Citation Nr: 1414459	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, claimed as asbestosis, to include as due to exposure to asbestos.

2.  Entitlement to service connection for a thyroid condition, to include as due to exposure to asbestos. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Montgomery, Alabama, from which the Veteran's appeal was certified.

The Board has recharacterized the Veteran's service connection claim for asbestosis more broadly to include any respiratory condition.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issues of entitlement to service connection for a respiratory condition and a thyroid condition, for additional development and consideration.  

The Veteran wrote in an April 2013 statement, that he was exposed to asbestos while sandblasting a ship during active service.  In a May 2012 statement the Veteran further explained that each department of the USS Constellation was assigned areas of the ship to maintain.  He further stated his department was assigned a passageway to sandblast and paint.  He also stated he was not given a respirator, dust mask or air mask and breathing was very difficult.  The evidence of records supports the Veteran's claim that he was aboard the USS Constellation and Board finds the Veteran's statements as to his sandblasting duty to be credible.  The VA Adjudication Procedure Manual lists ship construction as a type of occupation that caused asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos;" see also M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases."  As such, the Board will presume that the Veteran was exposed to asbestos during service.

However, the Board does not find the December 2012 VA respiratory examination adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  This is because the December 2012 examiner diagnosed the Veteran with obstructive lung disease, but did not provide an opinion as to the etiology for this diagnosis.  Instead, the December 2012 VA examiner provided an opinion related to asbestosis, which was not diagnosed.  Therefore, on remand, the Veteran should be afforded another VA examination for to identify any respiratory disorders which may be present.  A medical nexus opinion should also be provided to determine if any diagnosed respiratory disorder, is related to service.  Since the Veteran has asserted that his exposure to asbestos caused his thyroid condition as well, and we was likely exposed, the Board also finds that an examination is necessary with respect to the thyroid disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2013).

The Veteran provided treatment records from Dr. Ray Harron, dated March 1996, regarding a possible diagnosis of asbestosis.  Thus, on remand the Veteran should be provided an authorization and consent form, with respect to any additional private treatment records from Dr. Harron, or other treatment providers, on his behalf.  If the Veteran provides the requested authorization, two attempts should be made to obtain the relevant private treatment records, otherwise a formal finding should be made as to why a second request for such records would be futile and provide notice of such to the Veteran and his representative.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(1) (2013).

Finally, the record reveals the Veteran receives regular treatment from the Birmingham VA Medical Center (VAMC) in Birmingham, Alabama.  Thus, on remand records from the Birmingham VAMC, and any associated outpatient clinics, from October 2008 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Birmingham VAMC, and any associated outpatient clinics, from October 2008 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, from the Dr. Ray Harron or any other treatment provider, regarding a possible diagnosis of asbestosis.  All attempts to obtain these records must be documented in the claims file.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any respiratory or thyroid disability diagnosed during the pendency of the claim or proximate to the claim.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to obtain detailed post-service employment history from the Veteran that notes any post-service asbestos exposure.  In this regard, the VA examiner should review and comment upon a September 2007 record from Dr. Jan Westerman, which reported a history of exposure to coal dust, as well as a April 2008 record from Dr. William Kirby, which reported employment exposure to dust and fumes.  Also, while not proximate to the claim, the examiner is asked to specifically review and comment upon a March 1996 treatment record from Dr. Ray Harron which indicated an impression is consistent with asbestosis.

Based on the physical examination and review of the claims file, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disability (including obstructive lung disease) and/or thyroid disability is related to active service to include as exposure to asbestos.
The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


